     Case 5:21-cv-03125-SAC Document 7 Filed 06/02/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


LAJUAN S.L. LOWERY,

                              Plaintiff,

            v.                                        CASE NO. 21-3125-SAC

LEAVENWORTH COUNTY SHERIFF’S DEPARTMENT, et al.,


                              Defendants.


                           MEMORANDUM AND ORDER


      By its order entered May 14, 2021, the court advised plaintiff

that his original complaint appeared to assert unrelated claims and

directed him to file an amended complaint.

      On May 27, 2021, plaintiff filed an amended complaint in which

he names the Leavenworth County Sheriff’s Department as the sole

defendant. He attaches a list of 15 grounds for relief, including

deliberate indifference to medical needs, excessive force, assault,

and battery. He does not identify any specific facts to support these

claims, instead directing the court’s attention to attached exhibits.

      The court has examined the amended complaint and finds the

following deficiencies. First, the Leavenworth County Sheriff’s

Department is not a proper defendant in this § 1983 action. See Lindsey

v.    Thomson,    275    F.    App'x     744,   777    (10th   Cir.   2007)

(sheriff's departments are         not      usually      legally      suable

entities); Burnett v. Reno County Comm'n, No. 18-3160-SAC, 2019 WL

1000882 at *2 (D. Kan. Mar. 1, 2019) (“Police departments ... are not
    Case 5:21-cv-03125-SAC Document 7 Filed 06/02/21 Page 2 of 3




suable entities under § 1983, because they lack legal identities

apart    from   the   municipality.”)   (quotation   marks   and   citations

omitted).

     Instead, plaintiff must amend the complaint to name individuals

as defendants, and he must explain how the acts or omissions of each

named defendant resulted in a violation of his federal rights.

     Next, for a pleading to state a claim for relief, it must provide

“a short and plain statement of the claim showing that the pleader

is entitled to relief ....” Fed. R. Civ. P. 8(a)(2). The amended

complaint submitted by plaintiff does not provide such a statement.

While the court will read plaintiff’s pleadings liberally, it has no

duty “to comb the record”         to construct plaintiff’s claims or

arguments. Mitchell v. City of Moore, 218 F.3d 1190, 1199 (10th Cir.

2000).

     Accordingly, the court will direct plaintiff to submit a second

amended complaint that complies with Fed. R. Civ. P. 18 and Fed. R.

Civ. P. 20, as outlined in the court’s order of May 14, 2021. The

amended complaint must identify individual defendants and must set

out allegations of fact that “explain what each defendant did to

[plaintiff] ...; when the defendant did it; how the defendant's action

harmed him ...; and what specific legal right the plaintiff believes

the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492

F.3d 1158, 1163 (10th Cir. 2007).

     If plaintiff fails to comply with these directions, the court
   Case 5:21-cv-03125-SAC Document 7 Filed 06/02/21 Page 3 of 3




will dismiss this matter without prejudice and without additional

notice.

    IT IS, THEREFORE, BY THE COURT ORDERED plaintiff is granted to

and including June 28, 2021, to file a second amended complaint as

directed herein.

    IT IS SO ORDERED.

    DATED:   This 2d day of June, 2021, at Topeka, Kansas.




                                 S/ Sam A. Crow

                                 SAM A. CROW
                                 U.S. Senior District Judge
